DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 26 APRIL 2022 is considered.  In the claim set filed on 26 APRIL 2022, Applicant has amended Claim 1 to include the limitations of Claims 2 and 3.  Claims 2, 7, 10-12, 14-16, 19-20, 22-51, 54-89 are cancelled.  Claims 92-139 are new. 
Current pending claims are Claims 1, 3-6, 8, 9, 13, 17, 18, 21, 52, 53 and 90-139. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 26 APRIL 2022, with respect to the objection the drawings, the objection the specification and the art rejections have been fully considered and are persuasive.  The objection the drawings, the objection the specification and the art rejections has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 APRIL 2022 was filed after the mailing date of the Non-Final Office Action on 27 APRIL 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108, 117, 118 and 121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 108 recites the limitation "the prepolymer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 117 recites the limitation "the detectable label".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim 121 recites the limitation "the micro-object".  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 121, 133 and 134 are objected to because of the following informalities:  In Claim 121, the word ‘in-situ generated’ uses the hyphen between ‘in’ and ‘situ’; however, in Claims 133 and 134, Applicant uses ‘in situ-generated’, where the hyphen is between ‘situ’ and ‘generated’.  Consistent usage of ‘in-situ generated’ or  ‘in situ-generated’ should be used.  Appropriate correction is required.  It should be noted that in the previously pending claims the from ‘in situ-generated’ is used in Claims 1, 5, 13, 53, 90 and 91. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 9, 13, 17, 18, 21, 52, 53, 90-94 and 97-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 27-29 of U.S. Patent No. 10,705,082 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘082 reference are both directed at a microfluidic device that comprises an enclosure and at least one in-situ generated capture structure.  The instant invention is more generically claim, however all of the other further limitations of the ‘082 reference in the independent claim are found in the dependent claims of the instant invention.  The claims at issue are indistinguishable.  
In addition, the claims directed towards a kit with the microfluidic device is obvious over ‘082 since it would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device be part of an overall kit to have all necessary components for analysis be conveniently located in a single location for quick analysis in a lab or field environment. 
Allowable Subject Matter
Claims 95, 96, 99-107, 109-116, 119, 120, 122-139 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above mentioned claims are dependent upon a rejected base claim, which is rejected under a double patent rejection. 
REASONS FOR ALLOWANCE
The above mentioned double patenting rejection is the only pending art rejection of the claims.  There are new 112(b) rejections and claim objections based on the Applicant’s addition of Claims 93-139. 
In the previous Office Action, the Examiner had rejected the pending claims as being anticipated by DIMOV, US Publication No. 2011/0262906 A1.  
As asserted by the Applicant the applied reference fails to teach “wherein the in situ-generated capture structure comprises a solidified polymer network, wherein the solidified polymer network comprises a functionalized site; and further wherein the in situ- generated capture structure permits export of a micro-object from the microfluidic device.”
Rather DIMOV discloses the beads to be introduced into the device, rather than be in situ-generated as required by microfluidic device.  
The Examiner has also reconsidered the parent case US Application No. 15/372,094 and its applied references and reasons for allowance.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797